    Case 1:18-cv-06455-RLM Document 36 Filed 01/28/20 Page 1 of 1 PageID #: 140

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

                                                              January 28, 2020

VIA ECF

Hon. Roanne L. Mann
Chief United States Magistrate Judge
United States District Court
225 Cadman Plaza
Brooklyn, NY 11201

                 Re:      Avila Rodriguez, et al. v. Onkar Food Corp., et al.;
                          Case No. 18-cv-06455-LDH-RLM

Dear Judge Mann:

       This office represents Plaintiffs in the above-referenced matter. I write to update Your
Honor that Defense counsel does not reply to my email1. Therefore, without Defendants signature,
I am unable to timely submit the revised agreement.

        I thank the Court for its time and attention to this matter.


        Respectfully Submitted,

        /s/Gennadiy Naydenskiy, Esq.
        Gennadiy Naydenskiy, Esq.
        MICHAEL FAILLACE & ASSOCIATES, P.C.

        Attorneys for Plaintiff




1
  In my previous letter, I mistakenly wrote that Defendants did not reply to my redline agreement. Defendants did
reply that it was ok to have the clients sign the redlined agreement. However, Defendants have not responded to my
emails ever since.

                          Certified as a minority-owned business in the State of New York
